DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
Claim 1-6, 9-13 and 16-18 are allowed.
The following is a statement of reasons for allowance: 
Orion et al. US 2014/0194910 discloses an arteriovenous graft operable for attaching to a vein having an angle to reduce a vein wall area, and a plurality of grooves formed into the surface.
	However, Orion et al. fails to disclose an arteriovenous graft comprising a plurality of grooves formed within a lachrymiform indent in the surface of the graft.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA C LAUER whose telephone number is (571)270-5418. The examiner can normally be reached Monday-Thursday 7:00 AM-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on (571) 272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/C.C.L/Examiner, Art Unit 3771       

/DIANE D YABUT/Primary Examiner, Art Unit 3771